DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-8, 10-20, 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-8, 10 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method of forming an integrated chip, comprising: wherein the first conductive layer has an upper surface that continuously and laterally extends past opposing outermost sidewalls of the second conductive layer, in combination with the rest of claim limitations as claimed and defined by the Applicant. 


Claims 11-16 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method of forming an integrated chip, comprising: wherein the second opening is defined by a first sidewall laterally extending in a first direction and a second sidewall laterally extending in the first direction, the first sidewall being longer than the second sidewall, the first sidewall and the second sidewall both vertically extending to a topmost surface of the second semiconductor substrate along a direction that is perpendicular to the topmost surface, in combination with the rest of claim limitations as claimed and defined by the Applicant. 

Claims 17-20, 22 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method of forming an integrated chip, comprising: the second sidewalls extend in second opposite directions past one of the first sidewalls, in combination with the rest of claim limitations as claimed and defined by the Applicant. 
In the reference of record Law (USPGPUB DOCUMENT: 2010/0225002) discloses in Fig 1-5, see modified Fig 5 in office action, a method of forming an integrated chip, comprising:
forming a plurality of conductive interconnect layers(conductive layers in 201)[0026] within a dielectric structure(104/dielectric in 201)[0020,0026] formed over a first semiconductor substrate(bottom 101)[0020];
attaching a second semiconductor substrate(middle 101)[0020] to the dielectric structure(104/dielectric in 201)[0020,0026];
the second semiconductor substrate(middle 101)[0020] to form a first trench region (opening of left 403)[0030] defined by first sidewalls of the second semiconductor substrate(middle 101)[0020] extending in a first direction (top bottom) and to further form a second trench region(opening of right 403)[0030] defined by second sidewalls of the second semiconductor substrate(middle 101)[0020] (since opening of right 403 is a three-dimensional structure, it would be defined by second sidewalls); and
forming one or more conductive materials(left/right 403) within the first trench region (opening of left 403)[0030] and the second trench region(opening of right 403)[0030] but does not disclose the second sidewalls extend in second opposite directions past one of the first sidewalls.  Therefore, it would not be obvious to make the integrated chip as claimed.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819